Title: Mary Smith Cranch to Abigail Adams, 8 September 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree September 8th 1789
          My dear Sister
        
        I am quite discourag’d writing by the Post I know not if you have ever receiv’d one Letter Which I have sent by them I have sent two long ones the Last I put into the office a month ago last Saturday. I should have written oftener if I had not suspected that Letters directed to Mr Adams where taken out by somebody who had no right to them— I hope I am mistaken—but I cannot conceive why you have not got many Letters which have been sent you; Doctor Tufts thinks his have met with the same fate as he has receiv’d no answers to many which he has sent you. Mr Cranch wrote to Mr Adams in July & inclos’d a Letter to Mr Bond giving him an account of his sister Ebbits sudden Death. mr Bond wrote a Letter to Mr Foster a fortnight after this & had not then heard of it. I inclos’d a letter in my last to you for Mrs Brisler to her Husband she has just receiv’d a Letter from him dated the 30th of August & she says it does not appear that he had receiv’d it which makes me think mine has not reach’d you. I shall be very sorry indeed if it has not as I had written things which I should be unwitting any body should see but you— I wish you would number your Letters for the future I will mine—& I shall write by private hands as much as I can. Mr Charles Ward Althorp will return to new york soon I sha[ll wr]ite by him—. we are all well I have heard fr[om] Haverhill Newbury & Cambridg our connexions there were also in health
        old Deacon Webb has left us. he dy’d last week. Mrs Hall was at meeting a Sabbath day but complain’d much of her Eyes
        The last Letter I receiv’d from you was dated the 9th of August & gave me an account of the sick state of your Family I have been waiting impatiently to hear further I hope Mrs Smiths children will not have the cough bad. poor little creatures I feel anxious for them— I do not wonder you were all sick— The weather was so very hot here that I some times thought we should be made sick too but a finer season for every kind of produce I never saw— the air has been remarkably clear tho so very hot—owing I suppose to the thunder so frequent at the south ward
        I have seen the Fragment—
        
          “Her end when, Emulation misses
          She turns to envy—stings & hisses[”]
        
        Pray write as often as you can— It is one of the greatest comforts I have—to receive such proofs of the affection of my Sister—
        remember me kindly to all my Freinds and accept the warmest affection of your Sister
        M C
      